DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Claims 1, 13 and 20 are amended.
Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument reciting that neither Lundstom Nor Depizzol discloses or teach the added limitation, 
in Lundstom a specific model for a device is installed. That model has to be tested in the device checking for error and issues such as:
[0022]” The test implementation code is loaded from a test implementation code file accessed by the test processor 100, step 402. In one embodiment, the graph file is an XML format file defining the nodes, or application states 202-218 (FIG. 2), where a given application state or node is associated with a set of possible actions or commands that can be issued to interact with the application under testing.  When the test run first begins, in step 404, the test processor 100 traverses the graph file from a predetermined starting point, such as the init state 201 in FIG. 2, to execute the commands from the test implementation file.”;

 Checking doe error adhere to model correctness and issue running the application in an operating system is checking for compatibility.
 Now in response to inclusion of deep learning model as described in spec  for example as learning behavior in order to transform the model, Nor Depizzol discloses the following:
[0112] At block 706, in at least one of the various embodiments, an application model for the uploaded application may be generated based on using machine learning based application exploration. In at least one of the various embodiments, a modeler application, such as, modeler application 424, may provide commands and/or instructions to a client testing application that is installed on the reference mobile computer. In at least one of the various embodiments, the testing client application may perform actions on the reference mobile computer in response to the commands provided by the modeler application. Also, in at least one of the various embodiments, the modeler application may receive information from the client testing application reporting information back to the modeler application that maybe used as part of the model generation process;

Applicant’s representative is encouraged for an interview to further clarifies anu issue.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims
functions
Place holders
1
transform
mobile edge platform
13
transform
mobile edge platform


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom et al (US20170017566A1) hereinafter “Lundstrom” in view of Waldman et al (WO2015073045A1) hereinafter “Waldman” and Depizzol et al (US20150081598A1) hereinafter “Depizzol”.

As per claim 1, Lundstrom discloses a method for testing edge computing, comprising: 
obtaining a model to be tested from a mobile edge platform:
[0004] In one embodiment, a method for testing an application running on an electronic device is provided. The method includes parsing, by a test processor, a state model of the application representing relationships among a plurality node, each node representing an application state. The method further includes parsing, by the test processor, a test implementation file including a plurality of commands for manipulating at least one of the applications and the electronic device, each of the plurality of commands associated with respective ones of the plurality of nodes;

wherein the mobile edge platform is configured to transform a model of a cloud into a model that may be applied to an edge device, the transformed model being the model to be tested:
This element is interpreted under 35 U.S.C. 112(f) as the module executed by processor and using steps of algorithm described in fig. 5a 
 Lundstrom discloses the processor that execute step of fig. 7, in transforming the model to a specific module of the device, that should be tested in the device.

Examiner interpretation:

[0021] “In one embodiment, the test processor 100 first detects whether a version of the application (or application module) subject to testing is already installed on the mobile device 102 and removes a prior version of the application before installing the latest build. In step 304, prior to initiating execution of the test process for the application, the test processor 100 allocates the necessary system resources, such as memory, CPU processing and port allocations. In step 306, the test processor 100 launches the device platform's (e.g., specific to the device's operating system) and corresponding application's test process or a test run. As discussed further in FIG. 4, the test run involves parsing a graph file representing a model of an application (or of one or more application modules) under testing for possible application states and executing commands from an implementation file to test the application output”;


5generating a test task based on the model to be tested, the test task comprising the model to be tested and an automated test program for operating the model to be tested:
[0004]” The method further includes traversing, by the test processor, the state model of the application by selecting for testing an application node in accordance with the node relationships in the state model. The method also includes selecting, by the test processor, one or more of the plurality of commands for testing the application based on at least one criteria, and executing, by the test processor, the one or more selected commands.”

 delivering the test task to an edge device, to enable the edge device to operate the model to be tested by executing the automated test program:
 [0022]” The test implementation code is loaded from a test implementation code file accessed by the test processor 100, step 402. In one embodiment, the graph file is an XML format file defining the nodes, or application states 202-218 (FIG. 2), where a given application state or node is associated with a set of possible actions or commands that can be issued to interact with the application under testing.  When the test run first begins, in step 404, the test processor 100 traverses the graph file from a predetermined starting point, such as the init state 201 in FIG. 2, to execute the commands from the test implementation file.”;

But Not explicitly:
wherein the mobile edge platform is associated with a deep learning model;
and generating a test result based on execution information of the test task, the test result reflecting availability and correctness of the model to be tested and ability and performance for compatible with the model to be tested of the edge device.  
Waldman discloses:
generating a test result based on execution information of the test task:
[0018] Test manager 104 may receive test results from various mobile devices (e.g., 1 10) based on automation tests run in accordance with test policies defined via test manager 104. Test manager 104 may save, log and/or categorize (e.g., by device type, event type, time, etc.) results.

the test result reflecting availability and correctness of the model to be tested and ability and performance for compatible with the model to be tested of the edge device:
[0018] “Test manager 104 may allow an administrator (e.g., 106) to view (e.g., via a GUI) test results, for example, test results in raw form or analytical results, e.g., based on numerous tests. Test manager 104 may also determine that issues or problems exist (e.g., with a mobile device or mobile application) based on the test results, and test manager 104 may allow an administrator to view such issues or problems. For example, an administrator may be able to see that a particular version of an operating system does not run a particular application without error.


It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Waldman into teachings of Lundstrom to gain more control over how applications are tested (e.g., what kinds of tests or usage scenarios are employed).  this allows for improved testing of mobile applications which leads to higher quality mobile applications. Additionally, because a test server administrator may quickly define and deploy new tests that will be run automatically on various devices in real use, testing may be performed more quickly. [Waldman 0011].
But not explicitly:
wherein the mobile edge platform is associated with a deep learning model ;
Depizzol discloses:
wherein the mobile edge platform is associated with a deep learning model;
[0112] At block 706, in at least one of the various embodiments, an application model for the uploaded application may be generated based on using machine learning based application exploration. In at least one of the various embodiments, a modeler application, such as, modeler application 424, may provide commands and/or instructions to a client testing application that is installed on the reference mobile computer. In at least one of the various embodiments, the testing client application may perform actions on the reference mobile computer in response to the commands provided by the modeler application. Also, in at least one of the various embodiments, the modeler application may receive information from the client testing application reporting information back to the modeler application that maybe used as part of the model generation process;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Depizzol into teachings of Lundstrom to generate a model of a mobile application using automated discovery based on machine learning [Depizzol [0024]].


 As per claim 2, the rejection of claim 1 is incorporated and furthermore Lundstrom discloses wherein delivering the test task to the edge device comprises any of:
 delivering the test task to different edge devices; delivering the test task to the edge device, and operating a cloud model corresponding to the model to be tested in a cloud; delivering different test tasks to one edge device, different test tasks comprising different 15models to be tested: and delivering the test task to an edge device matching a test scene of the test task, the test scene comprising a mobile scene and a non-mobile scene:
[0019]” Similarly, each subsequent state in the state graph or model 200 includes one or more possible test events representing possible paths among the states depending upon various possible commands that can be received by the application and/or the device subject to the test. 

As per claim 3, the rejection of claim 2 is incorporated and furthermore Lundstrom discloses before delivering the test task to the edge device matching the test scene of the test task:
 [0021]” In step 304, prior to initiating execution of the test process for the application, the test processor 100 allocates the necessary system resources, such as memory, CPU processing and port allocations. In step 306, the test processor 100 launches the device platform's (e.g., specific to the device's operating system) and corresponding application's test process or a test run.

the edge device cluster comprising a mobile edge device cluster and a non-mobile edge device cluster:
[0017] Referring to FIG. 1, an embodiment of a system for modular continuous plug-and-play model driven software testing is shown. In the illustrated embodiment, a test processor 100 includes a plurality of input ports for connecting to mobile devices 102. In various embodiments, a mobile device 102 includes a tablet or a mobile phone running the software that is subject to the testing. Alternatively, or in addition, the test processor 100 may connect to non-mobile devices, such as set-top boxes, including video streaming set top boxes, televisions, desktop computers, or other devices running the software subject to testing”;

But not explicitly:
20accessing an interface of an edge device cluster corresponding to the test scene of the test task to obtain an idle edge device fed back by the edge device cluster and connecting with the idle edge device;
wherein, delivering the test task to the edge device matching the test scene of the test task 25comprises: delivering the test task to the idle edge device:

Waldman discloses:
  20accessing an interface of an edge device cluster corresponding to the test scene of the test task to obtain an idle edge device fed back by the edge device cluster and connecting with the idle edge device;
[0033] To reduce the impact on the user, Ul tests may be run when the mobile device is idle (i.e., not in use). For example, test initiator module 120 may determine that mobile device 110 is idle, and may then wake up the mobile device and run the Ul test.

wherein, delivering the test task to the edge device matching the test scene of the test task 25comprises: delivering the test task to the idle edge device:
 [0028] Test policy receiver moduie 116 may receive test policies from test server 102 (e.g., from test manger 104). The test policies may define various mobile device events (e.g. , device operation or state scenarios, user interaction scenarios, scheduling or timing conditions, etc.) and automation tests (e.g., tests associated with device events). The test policies may include a number of rules, where, each rule indicates a number of automation tests that are to run when a particular event is detected by mobile agent 1 2 or when a combination of events is detected

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Waldman into teachings of Lundstrom to gain more control over how applications are tested (e.g., what kinds of tests or usage scenarios are employed).  this allows for improved testing of mobile applications which leads to higher quality mobile applications. Additionally, because a test server administrator may quickly define and deploy new tests that will be run automatically on various devices in real use, testing may be performed more quickly. [Waldman 0011].

As per claim 4, the rejection of claim 2 is incorporated and furthermore Lundstrom discloses before accessing the interface of the edge device cluster corresponding to the test scene of the test task, further comprising:
 providing, a network address for each non-mobile edge device 30in the non-mobile edge device cluster; wherein, connecting with the idle edge device comprises: 29POF1201858USconnecting with the network address of the idle edge device in the non-mobile edge device cluster:
[0017] “In one embodiment, the test processor 100 connects to each of the mobile devices 102 via a hardwired connection, such as via dedicated Universal Serial Bus (USB) ports, in order to communicate with each respective device's operating system. Alternatively, or in addition, the test processor 102 may connect to each mobile device 102 via wired or wireless networked connection (e.g., via a LAN, WAN, or the Internet) or via a short-range wireless ad hoc connection, such as using a Bluetooth or Near Field Communication (NFC) based protocol”  

But not explicitly:
providing, by an intermediate proxy server, a network address for each non-mobile edge device 30in the non-mobile edge device cluster;
Depizzol discloses:
providing, by an intermediate proxy server, a network address for each non-mobile edge device 30in the non-mobile edge device cluster:
[0087] “Further, in at least one of the various embodiments, one or more of mobile computers 514 may be directly connected to one or more network computers that may proxy for communication between some or all of mobile computers 514 and mobile application testing platform server 508. For example, in at least one of the various embodiments, one or more mobile computers may be connected to a proxy network computer that forwards communication from the mobile computers to mobile application testing platform server 508. Likewise, the proxy network computer may forward communication from mobile application testing platform server 508 to one or more of mobile computers 514.”
Examiner interpretation:
 Network communication is through port, interfaces and network addresses such as IP


It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Depizzol into teachings of Lundstrom to generate a model of a mobile application using automated discovery based on machine learning [Depizzol [0024]].


As per claim 5, the rejection of claim 1 is incorporated and furthermore Lundstrom discloses:
after delivering the test task to the edge device, further comprising at least one of: 5performing at least one of a releasing operation and a backing up operation on a historical test task
[0018] Visualization workstations 108 provide visual status of the test progress, for instance by displaying a real-time error log associated with each connected device 102 as well as displaying a historical “heat map” style graph of errors, as shown in FIG. 1A. An embodiment of the heat map error graph 110 depicts a state graph for an application (similar to that described in detail in FIG. 2 below) where the application states or nodes are color coded by the amount of errors encountered at each node. “ 

 and performing a consistency verification on an execution state and a log of the test task: 
[0016] “Therefore, a single test case can be employed to generate numerous test scenarios Since the testing is performed continuously, accumulated application error data is used to implement a data driven approach to application testing. Statistical analysis is performed with respect to when, where, and how the application fails or generates errors. For instance, a color-coded heat map of application nodes or states generating particular errors is generated and an animated heat map is produced based on changes in error data over time”;


As per claim 6, the rejection of claim 1 is incorporated and furthermore Lundstrom discloses:
before delivering the test task to the edge device, further comprising at least one of: 10deleting a zombie device on an electronic device; dynamically monitoring an idle port of the electronic device, and binding the idle port with the edge device: and reinstalling an automated test framework on the edge device.  
[0021] “the test processor 100 fetches and installs the latest build of the application (or application module) subject to testing onto the device memory, step 302. In one embodiment, the test processor 100 first detects whether a version of the application (or application module) subject to testing is already installed on the mobile device 102 and removes a prior version of the application before installing the latest build. In step 304, prior to initiating execution of the test process for the application, the test processor 100 allocates the necessary system resources, such as memory, CPU processing and port allocations. In step 306, the test processor 100 launches the device platform's (e.g., specific to the device's operating system) and corresponding application's test process or a test run”


As per claim 7, the rejection of claim 1 is incorporated and furthermore Lundstrom discloses:
after delivering the test task to the edge device. further comprising 15at least one of: executing an installation task of the model to be tested and a trust task of a certificate corresponding to the model to be tested asynchronously; detecting a pop-up window of the model to be tested by a target detection model based on deep learning and automatically triggering the pop-up window during executing the test task by the edge 20device: and selecting a dependency matching the edge device from a built-in dependency library, and delivering the dependency to the edge device.  
[0021] “n step 304, prior to initiating execution of the test process for the application, the test processor 100 allocates the necessary system resources, such as memory, CPU processing and port allocations. In step 306, the test processor 100 launches the device platform's (e.g., specific to the device's operating system) and corresponding application's test process or a test run”;

As per claim 8, the rejection of claim 1 is incorporated and furthermore Lundstrom discloses:
after delivering the test task to the edge device. further comprising: delivering a test data set and a unified test index corresponding to the model to be tested to the 25edge device:
[0019] Referring to FIG. 2, an embodiment of a state graph or a model 200 representing a login flow of an exemplary application under testing is shown. In FIG. 2, the software application under testing has several states associated with the login process. In particular, once the login process is initiated (e.g., when a login input is received in the “init” state 201), the application under testing displays a welcome screen in state 202. There are several possible events (e.g., application inputs, such as user commands) that can be tested in welcome screen state 202. Namely, the application can receive a login input to move to the login state 204, the application can receive a go back command 208 to return to the welcome state 202, or receive a signup command (e.g., when a user selects a signup link or a similar input interface) to transition to the signup state 210”;
[0025] Referring to FIG. 5, an embodiment of a technology stack 500 of the test processor 100 for testing an application running on a mobile device operating system (e.g., iOS) is shown.

Examiner interpretation: the reference mobile computer may be determined based on at least one of a screen sizes, screen resolution, operating system, input method, processor speed, memory capacity, manufacturer, identifier….etc.

But not explicitly:

wherein the test data set comprises a public test data set matching a category of the model to be tested, a private test data set corresponding to a test item to which the model to be tested belongs and an online user test data set of the test item.  
Waldman discloses:
wherein the test data set comprises a public test data set matching a category of the model to be tested:
[0013] “It may be useful to describe some example user scenarios with regard to FIG. 1 . in one example, administrator 108 may be a mobile application developer, and may wish to have a mobile application tested. The application developer may Interact with test server 102 (e.g., with test manager 104) to define which tests should be run. Test server 102 may then interact with a mobile agent (e.g., 112) on a mobile device (e.g., 110) to instruct the mobile device how-to run-in order to test the application.”
 
a private test data set corresponding to a test item to which the model to be tested belongs:
[0025] “Registration may be important in various situations, for example, with testing of sensitive applications such as bank applications, in some situations, a user of mobile device 110 may enter an identification or authentication number or code. Agent registrar module may allow for entering of such a number or code, may send the number/code to test manager 104, and may receive back an authentication or denial”;
 
and an online user test data set of the test item:
[0022] Mobile agent 112 may detect various events (e.g., device operation or state scenarios, user interaction scenarios, scheduling or timing conditions, etc.) defined in the test policies, and may initiate automation tests based on this detection of these events.  
[0032] Test initiator module 120 may run various user interface (Ul) type tests. Such tests may include scripts that essentially simulate various user interface interactions on mobile device 110. For example, a mobile application may be launched and various screens of the application may be navigated through, and various buttons, links and tabs of the mobile application GUI may be selected, e.g., in a logical usage flow

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Waldman into teachings of Lundstrom to gain more control over how applications are tested (e.g., what kinds of tests or usage scenarios are employed).  this allows for improved testing of mobile applications which leads to higher quality mobile applications. Additionally, because a test server administrator may quickly define and deploy new tests that will be run automatically on various devices in real use, testing may be performed more quickly. [Waldman 0011].

As per claim 9, the rejection of claim 1 is incorporated and furthermore Lundstrom discloses:
wherein generating the test result based on the execution information 30of the test task comprises: generating the test result based on at least one of an execution state of the test task, test data, a 30PIOE1201858USfailure reason, an operation result of the model to be tested, field information, information of the edge device, and installation entrance of the model to be tested:
  [0016] Since the testing is performed continuously, accumulated application error data is used to implement a data driven approach to application testing. Statistical analysis is performed with respect to when, where, and how the application fails or generates errors. For instance, a color-coded heat map of application nodes or states generating particular errors is generated and an animated heat map is produced based on changes in error data over time. “
[0023] When an error has been identified, the processor 100 automatically logs and triages the error types, whereby it distinguishes among application errors as well as errors resulting from external factors.

Claims 13, 14, 15, 16, 17, 18 the electronic device claim corresponding to method claims 1, 2, 3, 4, 5, 6 and rejected under the same rational set forth in connection with the rejection of claims 1, 2, 3, 4, 5, 6 above.
As per claim 20, Lundstrom discloses A non-transitory computer readable storage medium having computer instructions stored thereon, wherein the computer instructions are configured to cause a computer to execute a method for testing edge computing, the method comprising:
obtaining a model to be tested from a mobile edge platform:
[0004] In one embodiment, a method for testing an application running on an electronic device is provided. The method includes parsing, by a test processor, a state model of the application representing relationships among a plurality node, each node representing an application state. The method further includes parsing, by the test processor, a test implementation file including a plurality of commands for manipulating at least one of the applications and the electronic device, each of the plurality of commands associated with respective ones of the plurality of nodes;

wherein the mobile edge platform is configured to transform a model of a cloud into a model that may be applied to an edge device, the transformed model being the model to be tested:

[0021] “In one embodiment, the test processor 100 first detects whether a version of the application (or application module) subject to testing is already installed on the mobile device 102 and removes a prior version of the application before installing the latest build. In step 304, prior to initiating execution of the test process for the application, the test processor 100 allocates the necessary system resources, such as memory, CPU processing and port allocations. In step 306, the test processor 100 launches the device platform's (e.g., specific to the device's operating system) and corresponding application's test process or a test run. As discussed further in FIG. 4, the test run involves parsing a graph file representing a model of an application (or of one or more application modules) under testing for possible application states and executing commands from an implementation file to test the application output”;


5generating a test task based on the model to be tested, the test task comprising the model to be tested and an automated test program for operating the model to be tested:
[0004]” The method further includes traversing, by the test processor, the state model of the application by selecting for testing an application node in accordance with the node relationships in the state model. The method also includes selecting, by the test processor, one or more of the plurality of commands for testing the application based on at least one criteria, and executing, by the test processor, the one or more selected commands.”

 delivering the test task to an edge device, to enable the edge device to operate the model to be tested by executing the automated test program:
 [0022]” The test implementation code is loaded from a test implementation code file accessed by the test processor 100, step 402. In one embodiment, the graph file is an XML format file defining the nodes, or application states 202-218 (FIG. 2), where a given application state or node is associated with a set of possible actions or commands that can be issued to interact with the application under testing.  When the test run first begins, in step 404, the test processor 100 traverses the graph file from a predetermined starting point, such as the init state 201 in FIG. 2, to execute the commands from the test implementation file.”;

But Not explicitly:
wherein the mobile edge platform is associated with a deep learning model;
and generating a test result based on execution information of the test task, the test result reflecting availability and correctness of the model to be tested and ability and performance for compatible with the model to be tested of the edge device.  
Waldman discloses:
generating a test result based on execution information of the test task:
[0018] Test manager 104 may receive test results from various mobile devices (e.g., 1 10) based on automation tests run in accordance with test policies defined via test manager 104. Test manager 104 may save, log and/or categorize (e.g., by device type, event type, time, etc.) results.

the test result reflecting availability and correctness of the model to be tested and ability and performance for compatible with the model to be tested of the edge device:
[0018] “Test manager 104 may allow an administrator (e.g., 106) to view (e.g., via a GUI) test results, for example, test results in raw form or analytical results, e.g., based on numerous tests. Test manager 104 may also determine that issues or problems exist (e.g., with a mobile device or mobile application) based on the test results, and test manager 104 may allow an administrator to view such issues or problems. For example, an administrator may be able to see that a particular version of an operating system does not run a particular application without error.


It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Waldman into teachings of Lundstrom to gain more control over how applications are tested (e.g., what kinds of tests or usage scenarios are employed).  this allows for improved testing of mobile applications which leads to higher quality mobile applications. Additionally, because a test server administrator may quickly define and deploy new tests that will be run automatically on various devices in real use, testing may be performed more quickly. [Waldman 0011].
But not explicitly:
wherein the mobile edge platform is associated with a deep learning model;
Depizzol discloses:
wherein the mobile edge platform is associated with a deep learning model;
[0112] At block 706, in at least one of the various embodiments, an application model for the uploaded application may be generated based on using machine learning based application exploration. In at least one of the various embodiments, a modeler application, such as, modeler application 424, may provide commands and/or instructions to a client testing application that is installed on the reference mobile computer. In at least one of the various embodiments, the testing client application may perform actions on the reference mobile computer in response to the commands provided by the modeler application. Also, in at least one of the various embodiments, the modeler application may receive information from the client testing application reporting information back to the modeler application that maybe used as part of the model generation process;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Depizzol into teachings of Lundstrom to generate a model of a mobile application using automated discovery based on machine learning [Depizzol [0024]].

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom et al (US20170017566A1) hereinafter “Lundstrom” in view of Waldman et al (WO2015073045A1) hereinafter “Waldman”, Depizzol et al (US20150081598A1) hereinafter “Depizzol” and Murugesan et al (US20150356001A1) hereinafter “Murugesan”.

As per claim 10 the rejection of claim 9 is incorporated and furthermore Lundstrom discloses:
before generating the test result based on the execution information of the test task, further comprising: 5obtaining results of a plurality of operations of the model to be tested, and generating the operation result of the model to be tested based on the results of the operations
[0018] Visualization workstations 108 provide visual status of the test progress, for instance by displaying a real-time error log associated with each connected device 102 as well as displaying a historical “heat map” style graph of errors, as shown in FIG. 1A. An embodiment of the heat map error graph 110 depicts a state graph for an application (similar to that described in detail in FIG. 2 below) where the application states or nodes are color coded by the amount of errors encountered at each node. For instance, a green node 112 indicates a low number of errors, while yellow and red color-coded nodes 114, 116 respectively indicate an increasing number of errors for a given node. 

But not explicitly:
deleting results of first preset numbers of operations from the results of the plurality of operations to obtain results of remaining operations;
Murgesan discloses:
deleting results of first preset numbers of operations from the results of the plurality of operations to obtain results of remaining operations
[0010]” The AUT mechanism may further enable the user to change test data dynamically and/or after the test case has been executed. Test data normally used in testing a PRPC rule in an application is static. However, using the AUT mechanism, data may be entered dynamically and changed, enabling a test to be rerun with different data after editing the test data. 
[0011] “The test results may also be deleted by the AUT mechanism to prevent data breaches and loss of confidentiality of test data and test results. The user may also schedule tests using dynamic test data so that developed business rules for business applications/platforms may be automated and continuously integrated into a business's system.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Murugesan into teachings of Lundstrom to delete test data and test results after execution of a test case/suite and viewing test results to prevent loss of confidentiality of test data and/or test results and preserve storage for further activities [Murugesan 0038].


Claims 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom et al (US20170017566A1) hereinafter “Lundstrom” in view of Waldman et al (WO2015073046A1) hereinafter “Waldman”, Depizzol et al (US20150081598A1) hereinafter “Depizzol” and Vigneau et al (US20210004319A1) hereinafter “Vigneau”.

As per claim 11 the rejection of claim 1 is incorporated and furthermore Lundstrom discloses:
performing at least one operation of monitoring and visual display a task flow at each stage of transforming the cloud model into the model to be tested:
[0018] Visualization workstations 108 provide visual status of the test progress, for instance by displaying a real-time error log associated with each connected device 102 as well as displaying a historical “heat map” style graph of errors, as shown in FIG. 1A.”
[0025] Referring to FIG. 5, an embodiment of a technology stack 500 of the test processor 100 for testing an application running on a mobile device operating system (e.g., iOS) is shown. A testing system (TTS) monitor stack 502 runs at the top level and triggers the lower layers. ….
….
Data is then passed through the same layers, but in reverse all the way up to the TTS test run and then finally at the end and/or during the test, displayed on the monitor. 

But not explicitly:
breakpoint starting-and- stopping on a task flow at each stage of transforming the cloud model into the model to be tested:
Vigneau discloses:
breakpoint starting-and- stopping on a task flow at each stage of transforming the cloud model into the model to be tested:
[0092] Referring to FIG. 1B, diagram 1p illustrates that there are various locations at which a breakpoint may be inserted into the plan 1. Generally, a breakpoint includes an instruction (e.g., an indication, directive, or specification) to pause or stop an execution of the plan in an execution environment. 
See also [0023] for starting and stopping point of the flow/task during testing.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Vigneau  into teachings of Lundstrom to insert a breakpoint indicator specifying a position in an executable control flow graph at which execution of the executable control flow graph is to be interrupted by inserting the breakpoint indicator into a visual program in juxtaposition to a given graphical element represents a given functional module. The level of granularity provided by being able to set breakpoints before, in and after the task's methods provides for increased flexibility in the defining of the data structures that represent the task's methods, as well as increased flexibility in the investigation and control of execution behavior [Vigneau 0100].

As per claim 12 the rejection of claim 11 is incorporated and furthermore Lundstrom discloses:
employing a distributed task scheduling framework to perform the monitoring compatibility, 
[0025] Referring to FIG. 5, an embodiment of a technology stack 500 ofthe test processor 100 for testing an application   running on a mobile device operating system (e.g., iOS) is shown. A testing system (TTS) monitor stack 502 runs at the top level and triggers the lower layers.

the visual display 
[0018] Visualization workstations 108 provide visual status of the test progress, for instance by displaying a real-time error log associated with each connected device 102 as well as displaying a historical “heat map” style graph of errors, as shown in FIG. 1A. 
at compression:
[0021] “This achieves modular testing by not requiring the test run to traverse the entire state model for the application at one time, as well as permits the use of the device 102 for non-testing purposes when needed, while resuming the test run during the device's idle period”;
	Examiner interpretation: model tested is small (not entire application).

Compatibility:

[0025] Referring to FIG. 5, an embodiment of a technology stack 500 ofthe test processor 100 for testing an application running on a mobile device operating system (e.g., iOS) is shown”;
Examiner interpretation: test model should be able to run in IOS for example(compatibility) see also Waldman [0008].

acceleration and packaging stages of transforming the cloud model into the model to be tested:
[0019] “Referring to FIG. 2, an embodiment of a state graph or a model 200 representing a login flow of an exemplary application under testing is shown. In FIG. 2, the software application under testing has several states associated with the login process”;
[0021] “his achieves modular testing by not requiring the test run to traverse the entire state model for the application at one time, as well as permits the use of the device 102 for non-testing purposes when needed, while resuming the test run during the device's idle period.”

Examiner interpretation: test can be executed faster while device is not used. see also Waldman [0011] in testing model quickly.

 20capturing a log generated by a model transformation mirror library, and performing visual display on the log captured, the model transformation mirror library being configured to transform a framework of the cloud model into a framework of the model to be tested:
[0018] Visualization workstations 108 provide visual status of the test progress, for instance by displaying a real-time error log associated with each connected device 102 as well as displaying a historical “heat map” style graph of errors, as shown in FIG. 1A. An embodiment of the heat map error graph 110 depicts a state graph for an application (similar to that described in detail in FIG. 2 below) where the application states or nodes are color coded by the amount of errors encountered at each node. For instance, a green node 112 indicates a low number of errors, while yellow and red color-coded nodes 114, 116 respectively indicate an increasing number of errors for a given node”.
Examiner interpretation: test is executed for each node instead of the whole application at once [0004].

But not explicitly:
the breakpoint starting-and-stopping on a task flow.
Vigneau discloses:
the breakpoint starting-and-stopping on a task flow.
[0092] Referring to FIG. 1B, diagram 1p illustrates that there are various locations at which a breakpoint may be inserted into the plan 1. Generally, a breakpoint includes an instruction (e.g., an indication, directive, or specification) to pause or stop an execution of the plan in an execution environment. 
See also [0023] for starting and stopping point of the flow/task during testing.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Vigneau  into teachings of Lundstrom to insert a breakpoint indicator specifying a position in an executable control flow graph at which execution of the executable control flow graph is to be interrupted by inserting the breakpoint indicator into a visual program in juxtaposition to a given graphical element represents a given functional module. The level of granularity provided by being able to set breakpoints before, in and after the task's methods provides for increased flexibility in the defining of the data structures that represent the task's methods, as well as increased flexibility in the investigation and control of execution behavior [Vigneau 0100].

Claims 19 is the electronic device claim corresponding to method claim 11 and rejected under the same rational set forth in connection with the rejection of claim 11 above. 
Pertinent arts:
US 20170339178 A1:

Data is collected from a particular device according to the different data collection policy. The norm is compared to the data collected from the particular device. If there is a deviation outside of a threshold deviation between the norm and the data collected from the particular device, a response is initiated.

US 8826084 B1:

 The disclosure is configured to automatically execute the plurality of test flows on a system under test; and an output interface configured to receive output data from the system under test.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRAHIM BOURZIK/     Examiner, Art Unit 2191                                                                                                                                                                                                   /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191